Citation Nr: 1020958	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for lumbar spondylosis with degenerative 
disc disease.  

4.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity radiculopathy, from the initial grant 
of service connection.  

5.  Entitlement to compensable evaluations for chondromalacia 
of the right and left knee, from the initial grant of service 
connection.  


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1982 to November 
2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from August 2005 and July 2006 
rating decisions.  

In August 2005, the RO, in part, granted service connection 
for right lower extremity radiculopathy; rated 10 percent 
disabling, and denied service connection for left shoulder 
and bilateral knee disabilities, and an increased rating for 
the low back disability.  

In July 2006, the RO denied service connection for a 
psychiatric disorder.  A hearing before the undersigned was 
held in Washington, DC in September 2008.  

The Board remanded the appeal for additional development in 
March 2009.  

By rating action in December 2009, the RO granted service 
connection for chondromalacia of the right and left knee, 
each rated noncompensably disabling; effective from January 
3, 2005, the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(2).  

The issues of service connection for a left shoulder 
disability and initial compensable evaluations for 
chondromalacia of the right and left knee are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  





FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The Veteran does not have a psychiatric disorder at 
present which is related to service, and there is no 
competent medical evidence that any claimed psychiatric 
disorder is related to service or any incident therein.  

3.  The Veteran's low back disability is manifested by pain, 
limitation of flexion to 70 degrees and a total range of 
motion greater than 235 degrees, without muscle spasm, 
guarding, abnormal gait or spinal contour; additional 
functional loss of use due to pain, weakness, fatigability, 
or incoordination to a degree commensurate with the criteria 
for a higher evaluation was not demonstrated.  

4.  The Veteran's radiculopathy of the right lower extremity 
is manifested principally by pain and numbness into the right 
foot - symptoms which are most compatible with mild 
incomplete paralysis of the sciatic nerve, and no greater.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a psychiatric disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The criteria for an evaluation in excess of 10 percent 
for lumbar spondylosis with degenerative disc disease are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Code 5239 (2009).  

3.  The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8720 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA),

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in January and June 2005, satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters notified the Veteran that he must submit 
medical evidence that showed that he had a disability at 
present which had its onset in service or within the 
applicable presumptive period subsequent to discharge from 
service, that his disabilities had increased in severity, 
provided examples of the types of evidence the Veteran could 
submit, and informed him that VA would assist him in 
obtaining any such evidence.  There was no reference, 
however, to the effect of the conditions worsening had on his 
employment nor did the letters include the diagnostic 
criteria for establishing a higher rating for his low back 
and right leg disabilities.  However, this is not prejudicial 
to the Veteran, as he was subsequently provided adequate 
notice by letter dated in March 2006, the claims were 
readjudicated, and a statement of the case (SOC) (psychiatric 
disorder) and supplemental statement of the case (SSOC) (for 
the remaining issues) were promulgated in October 2007 and 
December 2009, respectively.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran testified 
at a hearing before the undersigned in September 2009, and 
was examined by VA at least twice during the pendency of this 
appeal.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case were adequate 
and, with respect to the most recent examinations in July 
2009, were predicated on a review of the claims folder and 
the medical records contained therein.  The reports included 
a history of the Veteran's symptomatology concerning the 
disabilities at issue, and a discussion and analysis of all 
clinical and diagnostic findings.  

Based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit in this case and, based on 
his contentions as well as the communications provided to him 
by VA, it is reasonable to expect that he understands what is 
needed to prevail.  The Board finds that the essential 
fairness was maintained in this case as the Veteran 
demonstrated an understanding of the evidence required to 
substantiate his claims.  Based on the foregoing, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on his claims, and that VA has essentially 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (rev'd in 
part) Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield III.  


Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  


Psychiatric Disorder

The Veteran contends that he was treated for anger issues and 
depression in service and believes that service connection 
should be established for his current major depression.  

The service treatment records showed that the Veteran was 
seen by mental health services for stress and anxiety 
associated with his job on several occasions during his 
twenty years of active service, and that he received 
relaxation therapy training to relieve his stress.  An 
outpatient note in June 1989, included the assessment of 
anxiety/situational reaction.  The Veteran was seen in 
November 1993, for work-related unhappiness and was counseled 
on work-related coping skills.  A psychiatric evaluation 
report, dated in November 1998, indicated that although the 
Veteran was seen by psychiatric services on several occasions 
secondary to occupational problems and adjusting to work, 
there was no evidence of an affective, anxiety or psychotic 
disorder.  The examiner indicated that the Veteran's 
difficulties at work involved a personality conflict and 
style, but that it did not impact on his work.  The examiner 
noted that the Veteran was able to maintain good functioning 
despite his dissatisfaction with work, and concluded that he 
did not have a psychiatric disorder.  

Numerous Reports of Medical History for flight status 
examinations during the Veteran's military service showed 
that he specifically denied any psychiatric problems, 
including trouble sleeping, depression or excessive worry, 
loss of memory, or nervous trouble of any sort, and no 
pertinent abnormalities were noted on any contemporaneous 
examination.  

Similarly, the Veteran made no mention of any psychiatric 
problems on his original application for VA compensation 
benefits, received in September 2002, or when examined by VA 
later that month, and no pertinent abnormalities were noted 
on examination.  The first complaint of any psychiatric 
problem subsequent to service was with the filing of the 
current claim for VA benefits, received in January 2005.  

During the pendency of this appeal, the Veteran was examined 
by VA on at least two occasions specifically to determine the 
nature and etiology of any identified psychiatric disorder.  
When examined by VA in September 2007, the examiner indicated 
that the claims file was reviewed and included a description 
of the Veteran's complaints, medical history, and the 
clinical findings on examination.  The Veteran reported a 
history of depression since service, but denied any current 
psychiatric treatment or use of antidepressant medications.  
The Veteran described the interpersonal problems he had with 
a flight surgeon in service that led to a command-directed 
psychiatric evaluation because he had allegedly threatened 
him, and said that he was criticized for taking Valium and 
drinking too much in service.  The Veteran denied that he had 
a drinking problem.  He reported depression on a daily basis 
since service, but said that he did not loose any time at 
work because of emotional problems.  He had about four jobs 
since his discharge from service and said that he quit most 
of them to take a better job.  

On mental status examination, the Veteran's mood was neutral 
with a blunted affect at times, but was appropriate overall.  
The Veteran was well oriented, there were no deficiencies of 
cognition or memory, and his thought processes were logical 
and coherent, but required goal-redirection.  His cognitive 
functions were normal and he maintained good attention and 
concentration throughout the interview.  The diagnoses 
included alcohol abuse/dependence and major depression.  The 
examiner opined, in essence, that the Veteran's current 
depression was less likely than not, related to military 
service.  

The evidence of record also included a service department 
counseling note, dated in May 2007, and a VA psychiatric 
outpatient note, dated in October 2007.  The Veteran's 
complaints, the clinical findings, and diagnoses on both 
reports were not materially different from those on the VA 
examination.  When counseled by VA in October 2007, the 
Veteran reported that he had symptoms of anhedonia and lack 
of motivation and energy for the past five or six years, and 
said that his days consisted of "work, home, [and] drink."  
He reported difficulty falling/staying asleep, and said that 
he often chooses to "retreat and drink" when he's bothered.  
He said "if it's got alcohol in it, I will drink it," but 
denied that he had a problem with alcohol, though he said 
that his wife would probably say that he did have a problem.  
He reported that he drank approximately a case of beer a 
week, ranging from two to eight beers a day and drank liquor 
or wine when beer was unavailable.  The diagnoses were major 
depression and alcohol dependence.  

At the direction of the Board remand in March 2009, the 
Veteran was examined by VA in July 2009, to determine the 
nature and etiology of his psychiatric complaints.  The 
examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's complaints, 
medical history, and clinical findings.  The Veteran denied 
any current psychiatric treatment or any time lost at work 
because of psychiatric problems.  The findings on mental 
status examination were essentially within normal limits.  
The Veteran was well oriented and his thought processes were 
logical and coherent.  There was no impairment of memory or 
concentration, and his speech was spontaneous and productive.  
His affect was flat but appropriate to thought content and 
mood, and his cognitive functions were normal.  The diagnoses 
included alcohol abuse/dependence, nicotine dependence, and 
major depression.  The examiner indicated that the Veteran's 
principle psychopathology was his alcohol abuse/dependence, 
and opined that his current depression was not related to 
service.  He noted that alcohol was a mood altering 
intoxicant and that prolonged use could lead to depression.  

The Board attaches the most significant probative value to 
the VA opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.)  The VA examiner reviewed the 
record, examined the Veteran, and provided a rationale for 
his opinion.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit)has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  

This does not mean, however, that lay evidence is necessarily 
always sufficient to identify a medical diagnosis, but rather 
only that it is sufficient in those cases where the lay 
person is competent and does not otherwise require 
specialized medical training and expertise to do so, i.e., 
the Board must determine whether the claimed disability is a 
type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has 
specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, 
to specifically include varicose veins, tinnitus, and flat 
feet.  See Barr; Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A 
claimant generally is not competent to diagnose his mental 
condition; he is only competent to identify and explain the 
symptoms that he observes and experiences.  Clemons v . 
Shinseki, 23 Vet. App. 1 (2009).

While the Veteran is competent to report his psychiatric 
symptoms, the VA  medical opinion addressed above is more 
probative since the issue at hand, whether the Veteran has a 
current psychiatric disorder which is related to service, 
does not involve a simple medical assessment, but rather 
requires a complex medical assessment with regard to 
etiology.  See Jandreau; see also Woehlaert.  

Thus, although the service records showed that the Veteran 
was counseled for situational anxiety and stress related to 
his work and interpersonal relationships during service, he 
was not shown to have a chronic psychiatric disorder.  The 
first diagnosis of major depression was in 2007, more than 
five years after his discharge from service.  The Veteran was 
examined by VA on two occasions during the pendency of this 
appeal to determine the etiology of his current psychiatric 
problems and, specifically, whether any identified disorder 
was related to service.  As noted, the examiners reviewed the 
claims file, evaluated the Veteran, and provided a 
comprehensive discussion of their findings and assessment.  
The examiners concluded, in essence, that the Veteran's 
depression was not related to service and was more likely 
related his alcohol consumption.  While the Veteran adamantly 
denies that he has a drinking problem, despite the fact that 
he consumes alcohol daily, he acknowledged that his wife also 
thinks that he has a drinking problems.  

In any event, the Board finds the VA opinions persuasive, 
particularly the July 2009 opinion, as they were based on 
review of the Veteran's medical history and included a 
discussion of the relevant facts.  The examiner considered 
other possible etiologies, and offered a rational and 
plausible explanation for concluding that the Veteran's 
current depression was not related to service.  As such, they 
are also probative evidence.  As noted above, the VA 
opinions, particularly the July 2009 opinion, is more 
probative than the Veteran's assertions.  Thus, the most 
probative evidence of record indicates that a current 
psychiatric disorder is not related to service.  Accordingly, 
the appeal is denied.  


Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  


Low Back Disability

Initially, it should be noted that VA regulations allow for 
the assignment of an increased rating up to one year prior to 
receipt of a formal claim for increase, when it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, VA must 
review the evidence of record from January 2004, to determine 
if there was an ascertainable increase in the Veteran's low 
back disability.  In so doing, the Board must also consider 
all potentially applicable regulations pertaining to rating 
disabilities of the spine.  

The Veteran's low back disability is rated under Diagnostic 
Code (DC) 5239 for spondylolisthesis or segmental 
instability.  The regulations provide for evaluation of the 
spine under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2009).  

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent rating when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if the medical evidence shows forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Because the Veteran is assigned separate 
ratings for associated neurological impairment of the right 
and left lower extremities, the question of a higher 
evaluation will be addressed separately in this decision.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician (emphasis added).  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

When examined by VA in June 2005, the Veteran complained of 
chronic low back pain radiating into his right leg which was 
aggravated by walking more than a block.  There was no 
evidence of muscle spasm, weakness, postural abnormalities or 
fixed deformities.  Forward flexion of the thoracolumbar 
spine was to 85 degrees, extension was to 35 degrees, lateral 
flexion was to 30 degrees, and rotation was to 40 degrees, 
bilaterally.  The examiner indicated that there was no 
objective evidence of pain on motion, and no additional 
functional loss due to pain, fatigue, incoordination, 
weakness, or on repetitive motion.  The diagnoses included 
spondylolysis of the lumbosacral spine with degenerative disc 
disease and radiculopathy into the right lower extremity.  

When examined by VA in July 2009, the Veteran complained of 
chronic low back pain radiating into both lower extremities, 
right greater than the left.  On examination, there was no 
evidence of tenderness or paraspinal spasm, and straight leg 
raising was negative.  The Veteran could squat and rise again 
without difficulty, hop on either foot, and heel and toe 
walk.  Forward flexion was to 70 degrees, extension and right 
and left lateral flexion was to 30 degrees, and rotation was 
to 40 degrees, bilaterally.  There was no objective evidence 
of pain on motion or any additional functional impairment due 
to pain, fatigue, weakened movement, or incoordination on 
repetitive movement.  


Analysis

After review of all the evidence of record, including but not 
limited to the Veteran's testimony at the personal hearing 
and the VA outpatient notes and examination reports, the 
Board finds that the medical evidence does not demonstrate 
orthopedic symptomatology or manifestations sufficient to 
warrant an evaluation in excess of 10 percent for the 
Veteran's low back disability.  The Veteran is competent to 
report his symptoms, but the objective medical evidence 
establishes his current level of severity, as demonstrated by 
the Veteran when his spine was tested and manipulated.  

Applying the rating criteria under DC 5239 to the clinical 
findings during the pendency of the appeal, the medical 
evidence did not reflect symptomatology sufficient for a 
rating in excess of 10 percent.  The Veteran had good range 
of motion of the lumbar spine, no more than mild neurological 
symptomatology, and no additional functional impairment due 
to pain, fatigue on repetitive use, lack of endurance or 
incoordination.  The most severe limitation of forward 
flexion of the thoracolumbar spine was to 70 degrees, with a 
combined range of motion to greater than 235 degrees.  
Applying the clinical findings to the General Rating Formula 
discussed above, the Veteran's low back disability equates to 
no more than a 10 percent evaluation.  

Other than complaints of pain, the objective findings did not 
show any incapacitating episodes (periods of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician), no evidence of bowel or bladder 
problems, and no specific episodes of flare-ups.  Thus, a 
rating in excess of 10 percent based on incapacitating 
episodes is not warranted.  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009).  

In this regard, while the Veteran has some limitation of 
motion, there is no objective evidence of any additional 
functional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The Veteran has good 
range of motion of the lumbar spine, and there was no 
evidence of muscle atrophy or weakness.  Further, the VA 
examiners on both examinations during the pendency of the 
appeal found that there was no additional functional 
impairment due to pain or on repetitive use.  The objective 
evidence does not show more than mild to moderate limitation 
of motion when pain is considered, and no objective signs or 
manifestations of any additional functional impairment.  

As noted above, the general rating formula provides that the 
rating criteria are to be applied with or without symptoms 
such as pain, stiffness, or aching.  38 C.F.R. § 4.71a, DCs 
5235 to 5243.  Other than chronic pain, there was no evidence 
of visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for a higher evaluation at anytime during 
the pendency of this appeal.  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's 
impairment from his low back disability does not suggest that 
he had sufficient symptoms so as to a warrant an evaluation 
in excess of 10 percent at anytime during the pendency of 
this appeal.  


Right Leg Radiculopathy

The Veteran's peripheral neuropathy of the right leg is 
currently evaluated under the diagnostic criteria set forth 
at DC 8520, for incomplete paralysis of the sciatic nerve.  A 
10 percent evaluation may be assigned for mild incomplete 
paralysis.  Incomplete paralysis with moderate and moderately 
severe symptomatology warrants a 20 percent and a 40 percent 
evaluation, respectively.  Incomplete paralysis with severe 
symptomatology and marked muscular atrophy warrants a 60 
percent evaluation.  An 80 percent rating is warranted for 
complete paralysis of the nerve when the foot dangles and 
drops and there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2009).  

Neurological conditions are to be evaluated based upon the 
impairment of motor, sensory, or mental functioning.  38 
C.F.R. § 4.120 (2009).  The term "incomplete paralysis" 
with peripheral nerve injuries indicates a degree of loss or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
the varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree.  
See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).  

In this case, the objective findings on all of the medical 
reports and examinations during the pendency of this appeal 
did not reflect more than mild neurological impairment.  The 
Veteran's primary neurological complaint involves pain 
radiating primarily into his right leg.  While the Veteran 
reported some decreased sensation to light touch in the right 
lower extremity, there was no objective evidence of decreased 
sensation, and motor function was intact throughout all 
dermatomes and muscle groups in both lower extremities.  
Additionally, straight leg raising was negative and there was 
no evidence, or claim of any bowel or bladder impairment.  

Based on the objective evidence of record, the Board finds 
that the Veteran's neurological symptoms do not more nearly 
approximate the criteria for "moderate" impairment so as to 
warrant a rating in excess of the 10 percent evaluation 
currently assigned for the right lower extremity under DC 
8720.  


Conclusion for Ratings

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this case, the record 
does not reflect frequent periods of hospitalization or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  

In this case, the objective evidence of record does not show 
that the manifestations of the Veteran's low back and 
associated neurological disabilities are unusual or 
exceptional.  The Veteran works full-time and has not 
reported any time lost from work due to his low back or right 
leg disabilities.  Other than surgery for implant of an X-
STOP PEEK device, which was performed without complications 
in March 2009, the Veteran has not required any 
hospitalization or regular treatment for back or right leg 
problems and has not had any incapacitating episodes 
prescribed by a physician.  In sum, there is no indication 
that the average industrial impairment from his low back 
disability would be in excess of that contemplated by the 
assigned schedular evaluation.  Therefore, referral of this 
case for extraschedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

In light of the discussion above, the Board finds that the 10 
percent evaluations assigned for the Veteran's low back 
disability and right lower extremity radiculopathy accurately 
depicts the severity of the conditions for the entirety of 
the rating period on appeal, and there is no basis for higher 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.  

An increased evaluation for lumbar spine spondylosis with 
degenerative disc disease is denied.  

An increased evaluation for right lower extremity 
radiculopathy is denied.  





REMAND

The Veteran contends, in essence, that while he was never 
treated for any specific left shoulder problems in service, 
he believes that the physical demands of his duty assignments 
and his participation in various sport activities during 
service caused his current left shoulder problems.  

Concerning the left shoulder disability, the Board finds 
although a VA examiner in July 2009 opined that the Veteran's 
left shoulder disability was as likely as not related to 
service, it is apparent that the opinion was based primarily 
on the Veteran's self-described history of left shoulder 
problems since service, a claim which is not only unsupported 
by any objective evidence, but contradicted by the medical 
evidence of record and the Veteran's numerous prior 
statements.  

At the direction of the Board remand in March 2009, the 
Veteran was examined by VA in July 2009, in part, to 
determine the nature and etiology of his left shoulder 
problems.  At that time, the Veteran reported a 26 year 
history of intermittent pain and swelling in his left 
shoulder.  The clinical findings on examination were 
essentially within normal limits and showed only a slight 
decrease in range of motion.  X-rays studies of the left 
shoulder were entirely negative for any bone, joint, or soft 
tissue abnormalities.  The diagnoses included bursitis of the 
left shoulder.  The examiner commented that the current 
findings for the left shoulder were such, though minor, 
"that a chronic problem was likely."  

In contrast, however, the service treatment records were 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any left shoulder problems.  
Furthermore, the Veteran made no mention of any left shoulder 
problems on his original application for VA compensation 
benefits received in September 2002, and no pertinent 
abnormalities were noted on VA examination at that time.  

The first evidence of a left shoulder problem was noted on a 
service department medical report dated in February 2004.  At 
that time, the Veteran reported that his left shoulder pain 
had "just started."  The reports showed treatment for 
bilateral shoulder pain but did not include any specific 
diagnosis.  A service department x-ray study of the left 
shoulder in February 2005 revealed degenerative joint disease 
of the left acromioclavicular.  

Given the absence of any complaints, treatment, or 
abnormalities of any left shoulder problems in service or 
until several years after service, and the Veteran's specific 
denial of any such problems at the time of service 
separation, the Board is at a loss to understand the 
rationale for the July 2009 VA opinion.  Therefore, the Board 
finds that the July 2009 VA examination was inadequate for 
the stated purpose and that further development of the record 
is indicated.  See Murinscsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  

Finally, subsequent to the grant of service connection for 
chondromalacia of the right and left knee by the RO in 
December 2009, the Veteran expressed dissatisfaction with the 
noncompensable evaluation assigned for each knee.  (See 
January 2010 letter).  However, an SOC has not been 
promulgated for this issue.  The Court has held that when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to an SOC regarding the denied issue.  The RO's 
failure to issue an SOC for the Veteran's claim is a 
procedural defect requiring remand.  Godfrey v Brown, 7 Vet. 
App. 398, 408 (1995).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any identified 
left shoulder disability.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
With supporting rationale, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
identified left shoulder disability had 
its onset in service or is otherwise 
related to service.  

The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is only able to theorize or 
speculate as to the relationship, if any, 
between any current left shoulder 
disability and service, this should be so 
stated.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After the requested development has 
been completed, the AMC should 
readjudicate the claim of service 
connection for a left shoulder 
disability.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

3.  The Veteran should also be furnished 
an SOC for the issue of an initial 
compensable evaluation for chondromalacia 
of the right and left knee, and should be 
notified of the need to file a timely 
substantive appeal should he wish the 
Board to address these matters.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  




______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


